Exhibit 10.3

 

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the 25th day of
June, 2015, by and among Guided Therapeutics, Inc., a Delaware corporation (the
“Company”), and the investor signatory hereto (the “Holder”), with reference to
the following facts:

A. On May 23, 2014, pursuant to that Securities Purchase Agreement, dated as of
April 23, 2014, by and among the Company and the Holder (the “April Securities
Purchase Agreement”), the Company issued to the Holder, among other things, a
senior convertible note with such aggregate outstanding principal amount as of
the date hereof as set forth on the signature page of the Holder, convertible
into shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”), in accordance with the terms of thereof (the “Note”, as
converted the “Conversion Shares”).

B. On December 2, 2014, pursuant to that Securities Purchase Agreement, dated as
of November 26, 2014, by and among the Company and certain investors (the
“Investors”) party thereto (the “November Securities Purchase Agreement”), the
Company issued a Warrant to Purchase Common Stock to the Holder, certain of
which are currently held by the Holder in such aggregate amounts as set forth
below the signature of the Holder hereto (without regard to any limitations on
exercise set forth therein) (collectively, the “Warrant”, as exercised, the
“Warrant Shares”).

C. The Company has duly authorized the issuance to the Holder, in exchange for
the Note (the “Note Exchange”), a new senior convertible note in the form
attached hereto as Exhibit A, with such aggregate initial principal amount and
accrued and unpaid interest as outstanding under the Note as of the time of
issuance of the Exchanged Note, convertible into shares of the Common Stock, in
accordance with the terms of thereof (the “Exchanged Note”, as converted the
“Exchanged Conversion Shares”).

D. The Company has duly authorized the issuance to the Holder, in exchange for
the Warrant (the “Warrant Exchange”, and together with the Note Exchange, the
“Exchange”): (i) a new warrant in the form attached hereto as Exhibit B to
initially purchase such aggregate number of shares of Common Stock as issuable
upon exercise of the Warrant (without regard to any limitations on exercise set
forth herein) as of December 2, 2015 in exchange for the Warrant (the “Exchanged
Warrant”, as exercised, the “Exchanged Warrant Shares”) and (ii) such aggregate
number of additional shares of Common Stock as set forth on the signature page
of the Holder (the “Exchanged Shares”, and together with the Exchanged Note, the
Exchanged Conversion Shares, the Exchanged Warrant and the Exchanged Warrant
Shares, the “Exchanged Securities”).

E. Each of the Company and the Holder desire to effectuate the Exchange on the
basis and subject to the terms and conditions set forth in this Agreement;.

F. The exchange of the Note for the Exchanged Note and the Warrant for the
Exchanged Warrant and the Exchanged Shares is being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”).

E. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the April Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1.                  Exchange of Securities. On the Effective Date (as defined
below), pursuant to Section 3(a)(9) of the Securities Act, the Holder hereby
agrees to convey, assign and transfer the Note and the Warrant to the Company in
exchange for which the Company agrees to issue the Exchanged Note, the Exchanged
Warrant and the Exchanged Shares to the Holder as follows:

(a)                In exchange for the Note, the Company shall deliver or cause
to be delivered to the Holder (or its designee) the Exchanged Note at the
address for delivery set forth on the signature page of the Holder.

(b)               In exchange for the Warrant, on the date hereof the Company
shall deliver or cause to be delivered to the Holder (or its designee) (x) the
Exchanged Warrant at the address for delivery set forth on the signature page of
the Holder and (y) the Exchange Shares to the Holder or its designee’s balance
account with the Depository Trust Company (“DTC”) in accordance with the DTC
instructions delivered by the Holder to the Company on or prior to the Closing
Date. On the Closing Date, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Exchanged Shares, irrespective of the
date such Exchanges Shares are credited to the Holder’s or its designee’s
balance account with DTC in accordance herewith.

(c)                The Exchanged Note, the Exchanged Warrant and the Exchanged
Shares shall each be issued without any restrictive legend.

(d)               The Holder shall deliver or cause to be delivered to the
Company (or its designee) the Note and the Warrant (or affidavit of lost Note or
Warrant, in form provided upon request by the Company and reasonably acceptable
to the Holder) as soon as commercially practicable following the date hereof
(the “Delivery Date”). Immediately following the delivery of the Exchanged Note,
the Exchanged Warrant and the Exchanged Shares to the Holder (or its designee),
the Holder shall relinquish all rights, title and interest in the Note and the
Warrant (including any claims the Holder may have against the Company related
thereto) and assign the same to the Company, and the Note and the Warrant shall
be canceled.

(e)                Concurrently herewith, the Holder shall execute and deliver
the attached Amendment to November Securities Purchase Agreement in the form
attached hereto as Exhibit C, to remove the restriction on Variable Rate
Transactions (as defined therein) and the restriction from undertaking a reverse
or forward stock split or reclassification of the Common Stock.

(f)                The Company and the Holder shall execute and/or deliver such
other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

(g)               The Holder agrees not to transfer the Exchanged Shares (other
than to an affiliate) at any time prior to the Lockup End Date (as defined in
the Exchanged Notes).

2.                  Representations and Warranties of the Company. The Company
represents and warrants to the Holder, as of the date hereof, and as of the time
of consummation of the Exchange, that:

(a)                Organization and Qualification. The Company and each
Subsidiary are duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents except, with respect to the
Subsidiaries, for violations which would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect. The
Company and each Subsidiary are duly qualified to conduct its respective
businesses and are in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

(b)               Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the Exchanged Note, the Exchanged Warrant and each of the other
agreements and certificates entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, the
“Exchange Documents”) and to issue the Exchanged Securities in accordance with
the terms hereof and thereof. The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Exchanged Securities, have been duly authorized by the Board of Directors of
the Company and, other than (i) such filings required under applicable
securities or “Blue Sky” laws of the states of the United States, (ii) no
further filing, consent, or authorization is required by the Company or of its
Board of Directors or its shareholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(c)                No Conflict; Required Filings and Consents.

(i)                 The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (A) result in a violation of the
Certificate of Incorporation, the terms of any share capital of the Company or
any of its Subsidiaries, the Bylaws or any of the organizational documents of
the Company or any of its Subsidiaries or (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including U.S. federal
and state securities laws, rules, and regulations, and the rules and regulations
of the OTCQB (the “Principal Market”) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except, in the case of (B) or (C), as would
not be reasonably expected to result in a Material Adverse Effect.

(ii)               Neither the Company nor any of its Subsidiaries is required
to obtain any consent, authorization or order of, or, make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Exchange
Documents, in each case in accordance with the terms hereof or thereof. All
consents, authorizations, orders, filings and registrations (which the Company
is required to obtain pursuant to the preceding sentence) have been obtained or
effected, or will have been obtained or effected, on or prior to the date
hereof, and the Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence. The
Company is not in violation of the listing requirements of the Principal Market
and has no knowledge of any facts that would reasonably lead to delisting or
suspension of the shares of Common Stock by the Principal Market in the
foreseeable future.

(d)               No Integration. None of the Company, its Subsidiaries, any of
their affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
Exchanged Securities under the Securities Act or cause this offering of the
Exchanged Securities to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
affiliates or any Person acting on their behalf will take any action or steps
referred to in the preceding sentence that would require registration of any of
Exchanged Securities under the Securities Act or cause the offering of the
Exchanged Securities to be integrated with other offerings.

(e)                Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Exchanged Securities is exempt from registration
under the Securities Act, pursuant to the exemption provided by Section 3(a)(9)
thereof, and applicable state securities laws.

(f)                Issuance of Exchanged Securities. The issuance of the
Exchanged Note and Exchanged Warrant is duly authorized and upon issuance in
accordance with the terms of the Exchange Documents shall be validly issued,
fully paid and non-assessable and free from all taxes, liens, charges and other
encumbrances with respect to the issue thereof. The issuance of the Exchanged
Shares is duly authorized and upon issuance in with the terms of the Exchange
Documents will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, liens, charges and other encumbrances with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the
Exchanged Note and the Exchanged Warrant, respectively, the Exchanged Conversion
Shares and the Exchanged Warrant Shares, respectively, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens, charges and other encumbrances with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock.

(g)               No Consideration Paid. No commission or other remuneration has
been paid by Company for soliciting the exchange of the Note for the Exchanged
Note and the Warrant for the Exchanged Warrant and Exchanged Shares as
contemplated hereby.

(h)               Disclosure. Other than as set forth in the 8-K Filing (as
defined below), the Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Holder will rely on the foregoing representations in effecting transactions in
the Exchanged Securities. All disclosure provided to the Holder regarding the
Company and its Subsidiaries, their business and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

3.                  Representations and Warranties of Holders. The Holder
represents and warrants to the Company, as of the date hereof, as follows:

(a)                Organization and Authority. The Holder has the requisite
power and authority to enter into and perform its obligations under this
Agreement. The execution and delivery of this Agreement by the Holder and the
consummation by Holder of the transactions contemplated hereby has been duly
authorized by Holder’s board of directors or other governing body. This
Agreement has been duly executed and delivered by Holder and constitutes the
legal, valid and binding obligation of Holder, enforceable against Holder in
accordance with its terms.

(b)               Ownership of Note and Warrant. The Holder owns the Note and
the Warrant free and clear of any liens (other than the obligations pursuant to
this Agreement, the Transaction Documents and applicable securities laws).

(c)                Reliance on Exemptions. The Holder understands that the
Exchanged Securities are being offered and exchanged in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Holder’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein
and in the Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the Exchanged
Securities.

(d)               Validity; Enforcement. This Agreement and the Exchange
Documents to which the Holder is a party have been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(e)                No Conflicts. The execution, delivery and performance by the
Holder of this Agreement and the Exchange Documents to which the Holder is a
party, and the consummation by the Holder of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.

(f)                No Consideration Paid. No commission or other remuneration
has been paid by the Holder for soliciting the exchange of the Note for the
Exchanged Note and Warrant for the Exchanged Warrant and Exchanged Shares as
contemplated hereby.

4.                  Disclosure of Transaction. The Company shall, on or before
8:30 a.m., New York City Time, on or prior to the fourth business day after the
date of this Agreement, file a Current Report on Form 8-K describing the terms
of the transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, the Exchange Note, the Exchange Warrant
and this Agreement) as exhibits to such filing (including all attachments, the
“8-K Filing”). From and after the filing of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) provided up to such
time to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents. In addition, effective upon
the filing of the 8-K Filing, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement with respect to
the transactions contemplated by the Exchange Documents or as otherwise
disclosed in the 8-K Filing, whether written or oral, between the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Holder or any of their
affiliates, on the other hand, shall terminate. Neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make a press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.

5.                  No Integration. None of the Company, its Subsidiaries, any
of their affiliates, or any Person acting on their behalf shall, directly or
indirectly, make any offers or sales of any security (as defined in the
Securities Act) or solicit any offers to buy any security or take any other
actions, under circumstances that would require registration of any of the
Exchanged Securities under the Securities Act or cause this offering of the
Exchanged Securities to be integrated with such offering or any prior offerings
by the Company for purposes of the Securities Act or any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of the Principal Market and/or any exchange or automated quotation
system on which any of the securities of the Company are listed or designated.

6.                  Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the Exchanged Conversion
Shares, Exchanged Warrant Shares and the Exchanged Shares (the “Underlying
Securities”) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed or designated for
quotation (as applicable) (subject to official notice of issuance) and shall
maintain such listing of all the Underlying Securities from time to time
issuable under the terms of the Exchange Documents. The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.

7.                  Fees. The Company shall reimburse Kelley Drye & Warren, LLP
(counsel to the lead investor), on demand, for all reasonable, documented costs
and expenses incurred by it in connection with preparing and delivering this
Agreement (including, without limitation, all reasonable, documented legal fees
and disbursements in connection therewith, and due diligence in connection with
the transactions contemplated thereby) in an aggregate amount not to exceed
$20,000.

8.                  Limited Waiver. During the period commencing as of the
Delivery Date and ending as of, and including, the Lockup End Date, the Holder
hereby waives any prohibition (whether with or without consent of the Holder)
set forth in the Exchange Note or the April Securities Purchase Agreement with
respect to a transaction involving the issuance of convertible securities by the
Company either (a) at a conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of, or quotations for,
the shares of the Company’s Common Stock at any time after the initial issuance
of such convertible securities, or (b) with a conversion, exercise or exchange
price that is subject to being reset on more than one occasion either (i) at
some future date after the initial issuance of such convertible securities or
(ii) upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for its Common
Stock.

9.                  Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of (i) the Exchanged Note (and upon
conversion of the Exchanged Note, the Exchanged Conversion Shares) may be tacked
onto the holder period of the Note and (ii) the Exchanged Warrant (and upon
exercise of the Exchanged Warrant, the Exchanged Warrant Shares (if acquired
using a Cashless Exercise (as defined in the Exchanged Warrant))) and the
Exchange Shares may be tacked onto the holding period of the Warrant, and the
Company agrees not to take a position contrary to this Section 8. The Company
acknowledges and agrees that in connection with any resale of Exchanged
Securities pursuant to Rule 144, the Holder shall solely be required to provide
reasonable assurances that such Exchanged Securities are eligible for sale,
assignment or transfer under Rule 144, which shall not include an opinion of
Holder’s counsel. The Company shall be responsible for any transfer agent fees
or DTC fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of Exchanged Securities in accordance herewith.

10.              Blue Sky. The Company shall make all filings and reports
relating to the Exchange required under applicable securities or “Blue Sky” laws
of the states of the United States following the date hereof, if any.

11.              Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST COMPANY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

12.              Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that facsimile or .PDF
signature pages shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original and not a facsimile or .PDF signature.

13.              Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

14.              Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

15.              No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

16.              Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

17.              No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

18.              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns in accordance with the terms of the hereof.

19.              Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

 

Guided Therapeutics, Inc.

5835 Peachtree Corners East

Suite D

Norcross, GA 30092

Tel: 770-242-8723

Fax: 770-242-8639

Attention: Chief Executive Officer

 

with a copy (for informational purposes only) to:

 

Jones Day

1420 Peachtree St. N.E.

Suite 800

Atlanta, GA 30309

Tel: 404-581-3939

Fax: 404-581-8330

Attention: Heith D. Rodman (hdrodman@jonesday.com)

 

If to the Holder, to its address and facsimile number set forth on the signature
page of the Holder, with copies to the Holder’s representatives set forth on the
signature page of the Holder or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by an overnight courier service shall
be rebuttable evidence of personal service, receipt by facsimile or receipt from
an overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

20.              Remedies. The Holder and each holder of the Exchanged
Securities shall have all rights and remedies set forth in the Exchange
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Holder. The Company
therefore agrees that the Holder shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

21.              Survival. The representations and warranties of the Company and
the Holder contained herein and the agreements and covenants set forth herein
shall survive the Closing and delivery and issuance of the Exchanged Securities.

22.              Indemnification. In consideration of the Holder’s execution and
delivery of the Exchange Documents and acquiring the Exchanged Securities
thereunder and in addition to all of the Company’s other obligations under the
Exchange Documents, the Company shall defend, protect, indemnify and hold
harmless the Holder and all of its stockholders, partners, members, officers,
directors, employees and direct or indirect Holders and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”), as incurred, from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable and documented out-of-pocket
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Exchange Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Exchange Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Exchange Documents or any other
certificate, instrument or document contemplated hereby or thereby, or (ii) the
status of the Holder as a holder of the Exchanged Securities pursuant to the
transactions contemplated by the Exchange Documents (unless such action, suit or
claim is based upon a breach of such Holder’s representations, warranties or
covenants under this Agreement and the other Exchange Documents or any
violations by Holder of state or federal securities laws or any conduct by
Holder that constitutes fraud, gross negligence, willful misconduct or
malfeasance). To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable under law.

23.              Entire Agreement; Amendments. This Agreement supersedes all
other prior oral or written agreements between the Holder, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Holder makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by the
Company and the Holder. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

24.              Other Covenants. All covenants of the Company set forth in the
April Securities Purchase Agreement are hereby incorporated by reference herein,
mutatis mutandis, with “Exchanged Note” replacing “Note” and “Exchanged
Conversion Shares” replacing “Conversion Shares” for all purposes thereunder.
All covenants of the Company set forth in the November Securities Purchase
Agreement are hereby incorporated by reference herein, mutatis mutandis, with
“Exchanged Warrant” replacing “Warrant” and “Exchanged Warrant Shares and
Exchanged Shares” replacing “Warrant Shares” for all purposes thereunder.

25.              Most Favored Nation. The Company hereby represents and warrants
as of the date hereof and covenants and agrees from and after the date hereof
that none of the terms offered to any Person with respect to any consent,
release, amendment, settlement or waiver relating to the terms, conditions and
transactions contemplated hereby (each a “Settlement Document”), is or will be
more favorable to such Person than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 25 shall
apply similarly and equally to each Settlement Document.

26.              No Commissions. Neither the Company nor the Holder has paid or
given, or will pay or give, to any person, any commission, fee or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.

27.              Termination. Notwithstanding anything contained in this
Agreement to the contrary, if the Effective Date has not occurred and the
Company does not deliver the Exchange Note, the Exchanged Warrant and the
Exchanged Shares to the Holder in accordance with Section 1 hereof, then, at the
election of the Holder delivered in writing to the Company at any time after the
fifth (5th) business day immediately following the date of this Agreement, this
Agreement shall be terminated and be null and void ab initio and the Note and
the Warrant shall not be terminated hereunder and shall remain outstanding as if
this Agreement never existed.

[The remainder of the page is intentionally left blank]

 

 



 

 

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

 

 

 

 

 

 

 

 

COMPANY:

GUIDED THERAPEUTICS, INC.

 

 

By:/s/ Gene S. Cartwright

Name: Gene S. Cartwright

Title: President




 

   

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

 

 

Address and Delivery:

 

c/o Magna Group

5 Hanover Square

New York, NY 10004

 

with a copy (for information only) to:

 

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178
Attention: Michael A. Adelstein, Esq.

 

DTC Delivery Information:



COR Clearing

DTC: #0052

FBO: A/C #6500-0684, MG Partners II, Ltd.

 

HOLDER:

 

MG Partners II Limited

 

 

By:/s/ Michael Abitebol

Name: Michael Abitebol

Title: Director

By: /s/ James Keys

Name: James Keyes

     Title: Director

Aggregate principal amount of Note as of date hereof: $304,094.30

Number of Warrant Shares issuable upon exercise of the Warrants as of the date
hereof (without regard to any limitations on exercise): 3,850,252

Number of Exchanged Shares to be issued in the Warrant Exchange: 1,000,000
[$119,000 in aggregate value, valued as of the closing price on the trading day
immediately prior to execution]

 

 